[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:               August 24, 1999 Date of Application:            September 20, 1999 Date Application Filed:         September 21, 1999 Date of Decision:               June 27, 2000
Application for review of sentence imposed by the Superior Court, Judicial District of Litchfield, Docket No. CR99-97923.
Mark Lee, Esq. For the petitioner.
James Fletcher, Esq. For the State of Connecticut.
BY THE DIVISION
The petitioner plead guilty to Larceny 2nd, in violation of Conn. Gen. Statute 53a-123; Burglary in the 3rd, in violation of Conn. Gen. Statute53a-103; and Interference with a Police Officer in violation of Conn. Gen. Statute 53a-167a. The court imposed a sentence of ten years execution suspended after serving four on the Larceny offense; five years suspended on the Burglary offense, and one year suspended on the interference offense, for a total effective sentence of a ten years execution suspended after serving four years.
The record shows the petitioner stole a Ford Explorer from a private boarding school. He also broke into a jogger's car and took his wallet. When apprehended by the police he was in the process of another theft, and he misidentified himself while attempting to flee from the arresting officer.
At the hearing counsel for the petitioner claimed that the sentence CT Page 9785 imposed was excessive both at the high end and the actual time to be served. He noted that the petitioner was young, that he had a drinking problem for which he did not avail himself of treatment. Counsel noted his client has an established trade of Blacksmith and that he would return to Arkansas to begin a business when released.
The petitioner addressed the panel indicating that the criminal justice system has gotten his attention and that he should be given a reduced sentence.
The attorney for the State of Connecticut indicated to the panel that the petitioner was a manipulative kid that caused the problems for himself. Noting that the sentence he received was a self-inflicted act he asked the panel to leave the sentence as is.
This division reviews sentences in accordance with the provisions of Connecticut Practice Book 43-23. In reviewing the record as a whole this court finds that the sentence imposed was done so in accordance with the parameters of the Practice Book.
The Sentence is AFFIRMED.
NORKO, J.
KLACZAK, J.
MIANO, J.
Judges Miano, Klaczak, and Norko participated in this decision.